Case 1:20-cv-25338-UU Document 4 Entered on FLSD Docket 01/04/2021 Page 1 of 5




                             U NITED STAT ES DIST RIC T C O U RT
                             SO U TH ER N D ISTR ICT O F FLO RID A
                               CA SE N O :20-25338-CV -UN G A R O

  RON ALD K ATZ,

             Plaintiff,



  M IA M ID OLPH IN S,LTD ,eta1.,

              Defendant.



      O R DER SETTIN G IN ITIA L PL AN N IN G A N D SC H ED U LIN G C O NFEREN C E


        THIS CAUSE ishereby setting foran lnitialPlanning and Scheduling Conferencebefore

 theHonorableUrsulaUngaro,attheUnited StatesCourthouse,4O0N .M iam iAvenue,12th Floor,

 Coul-troom 4,M iam i,Florida,on FEBR UA R Y 19,2021 at10:00 a.m .

        CounselforthePlaintiffts)isinstructed toprovide copiesofthisordertoa11counselof
 record andto any unrepresented partiesthathave appeared in the case. Pursuantto Fed.R.CiV.P.

 26(9 andLocalRule16.1B,thepartiesarejointlyresponsibleforconferringtodevelopaproposed
 discoveryplan;thereafter,thepartiesaretofile and serveaJointPlanning and SchedtllingReport,

 togetherwith aproposed Scheduling O rder,andan attached servicelistincltldingtheparties'nam es,

 phone num bers and facsim ile numbers. The report and proposed order must be filed by

 FEBRUARY 5,2021 and m ustrecitethefollowing:

                 A plain stateluentofthe nature ofthe claim and any counterclaim s,cross-claim s,or
                 third-party claim ,including the am ountof dam ages claim ed and any other relief
                 sought.

        2.       A brief sum m ary ofthe facts w hich are uncontested orw hich can be stipulated to
                 w ithoutdiscovel'y.
Case 1:20-cv-25338-UU Document 4 Entered on FLSD Docket 01/04/2021 Page 2 of 5




        3.     A briefsum mal'
                             y oftheissuesaspresently known.

        4.     W hetherdiscovery should beconducted in phasesorlimited to particularissues.

        5.     A detailed schedule of discovery foreach pal-ty.

        6.     Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,tofileand
               hearm otions and to com plete discovery.

        7.     Proposed approxilnate datesforfinalpre-trialconferencesand trial.

        8.     Theprojectedtimenecessaryfortrialandastatementofwhetherthecaseisjuryor
               non-jul'
                      ytrial.
        9.     A listofa11pending m otions,w hethereach m otion isdsripe''forreview ,thedateeach
               m otion becam eripe,andasumm aryofthepal-ties'respectivepositionswithrespect
               to each ripe m otion.

               Anyuniquelegalorfactualaspectsofthecaserequiring specialconsiderationbythe
               Coul-t.

               Anypotentialneed forreferencesto a specialmasterorm agistrate.

        12.    The status and likelihood ofsettlem ent.

        13.    SuchothermattersasarerequiredbyLocalRule16.1(B)and asmayaidtheCourt
               in setting the ease for status or pretrialconference and in the fairand expeditious
               adm inistration and disposition ofthis action.

                                   SERV IC E O F PR O CESS
        N otw ithstanding the provisions of FederalR ule of CivilProcedure 4,the Plaintiffis
 ordered to serve and file returns of service on allD efendants prom ptly and at leastno later
 than 14 days prior to the Planning and Scheduling Conference. In the eventany Defendant
 rem ains unserved by thatdate,Plaintiffm ust include in the JointPlanning and Scheduling
 R cporta detailed explanation sufficientto show good cause for the failure to effectservice.
 lfPlaintifffailsto provide a sufficientexplanation,theunserved D efendantw illbe dism issed
 from the action w ithoutfurther notice.

                     ELECT R O NIC A LLY ST O R ED INFO R M A TIO N
        Ifthepartiesanticipatethatelectronicallystoredinformation(''ES1'')willberelevanttothe
 parties'claim s and defenses, they m ust engage in discussions and arrive at a plan, which is
 proportionalandreasonableinrelationtothenatureandcomplexityofthecase,forthepreservation,
 identification,andproduction ofESI.Theplan shallbeseparatelysubm ittedtotheCourtatthetim e
Case 1:20-cv-25338-UU Document 4 Entered on FLSD Docket 01/04/2021 Page 3 of 5



 offiling theproposed Scheduling OrderforCourtapproval.
         In fonnulating a plan,the pal-ties shallinclude,ifnecessary to the case,theirstipulation
 regarding the specification of the fonnats in w hich doctlm ents are to be produced,the m etadata
 fields,ifany,thatw illbe requested,the m ethodsby w hich responsive docum entswillbeidentified,
 the procedures they w illem ploy to protectclaim s ofprivilege,and otherrequirem ents,conditions
 orprovisionsthatthepal-tiesbelievearenecessarytofacilitateandexpediteEsldocum entdiscovery.

        W ithrespecttoinitialdisclosuresrequiredunderFed.R.Civ.P.26(a)(1)-(2),pursuantto
 Rule26(a),thedisclosuresmustbemadeatorbeforethetimethepartiesconferto develop the
 discoveryplan.Thepal-tiesmustcertify in theJointScheduling Reportthatsuch disclosureshave

 beenmadeunlessapartyobjectsduringtheconferencethattherequireddisclosurets)isnot
 appropriateinthecircumstancesoftheactionandfilesanobjectiontothespecificdisclosurets)with
 theCourt.Suchobjectionsmustbefilednolaterthanfifteen(15)dayspriortothelnitialPlanning
 andSchedulingConferenceandmustincludeafullexplanationofthebasisfortheobjections.
        Absentpriorperm ission oftheCourt,neithera motion and itsincorporated m emorandum

 of1aw noran opposing m em orandum of1aw shallexceed 6,000 w ords,and no reply m em orandum

 shallexceed3,000words.Allpapersfiledwith theCourt14,
                                                    11.
                                                      1stincludeacertificatebytheattorney,

 oranunrepresentedparty,thatthedocum entcoluplieswiththetype-volumelim itation.Theperson

 preparingthecel-tificatem ayrely ontheword countoftheword-processing system usedtoprepare

 the docum ent. The certificate m uststate the num berofw ordsin the doculnent. ln com puting any

 length lim itation,headings,footnotes,andquotationscounttowardthelim itbutthefollowingitems

 do not:coverpage;disclosure stateluent;tableofcontents'
                                                       ,tableofauthorities;addendum containing

 statutes,rules,orregulations;cel-tif'icatesof counsel'
                                                      ,signature block;and proofofservice.

        In the eventthatm otions are pending before the Courtatthe tim e ofthe Conference,the

 parties shallbe prepared to argue,atthe Court'sdiscretion,the m erits ofsuch m otions.

        In the event the Court issues a Scheduling O rder prior to the Initial Planning and
Case 1:20-cv-25338-UU Document 4 Entered on FLSD Docket 01/04/2021 Page 4 of 5



 Scheduling Conference based on the inform ation provided by the parties in their Joint

 Planningand SchedulingR eport,the Courtw illnotify thepartiesw hethertheC onferencew ill

 be canceled.

       DONE AND ORDERED this                  day ofJanuary,2021atM iami,Florida.




                                         UR SU LA U N G A R O
                                         UN ITED STA TES D 1 Y CT JUD G E

cc:a11counselofrecord
Case 1:20-cv-25338-UU Document 4 Entered on FLSD Docket 01/04/2021 Page 5 of 5




        C ourtroom R ules and Procedures due to C O V 1D -19

 The follow ing rules are in effectforthis courtroom :

    l.A 11persons M U ST rem ain outside the courtroom untilthe case you
      are here foris called.

    2.A11personsabovetheageoftwo (2)yearsoldM UST wearamask.
    3.AllpersonsM UST m aintain asocialdistanceofsix (6)feetfrom
       non-household m em bers.

    4.Ifyou w ould like othersto attend the proceeding,and because al1
      proceedingsareopen to thepublic,pleasecontactthejudge's
       courtroom deputy to obtain additionalinform ation on accessto the
       coul4room .

    5.Failure to com ply w ith any ofthese rules m ay resultin the
      im m ediate rem ovalfrom the courtroom .

    6.Foradditionalinform ation regarding COVlD -19 and the Southelm
      D istrictofFlorida,please visitour w ebsite at
      w w w .isd.uscoul'ts.gov/col'onavirus

    7.lfduring yourvisityou w itness any concerns and/or issues
      regarding COV 1D -19,please go to ourw ebsite at
      ww w .isd.uscouds.gov/coronavirus to subm ityour concerns.
